Citation Nr: 1338287	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left leg or knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

By way of background, a January 2004 rating decision denied the Veteran's claim for service connection for a bilateral leg disorder, which the Veteran appealed to the Board.  An unappealed June 2008 Board decision denied the Veteran's claim, which became final.  The Veteran filed an application to reopen his claim, which was denied by way of a December 2008 rating decision, which the Veteran appealed herein.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

A November 2010 Board decision granted the Veteran's application to reopen his claim, and remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board acknowledges that the issues on appeal were previously characterized by the Board in its prior November 2010 decision as only one issue on appeal involving a claim for service connection for a bilateral leg disorder.  Subsequently, an April 2012 rating decision granted service connection for residuals of a right leg injury.  Therefore, the issues remaining before the Board involve entitlement to service connection for a right knee disorder, and to service connection for a left leg or knee disorder.  Therefore, the Board has recharacterized these issues on appeal accordingly, which recharacterization results in no prejudice to the Veteran.

It is noted that the RO issued a supplemental statement of the case concerning service connection for a left wrist disorder in April 2012.  However, the Board dismissed that issue in the November 2010 Board decision as the Veteran specifically withdrew that issue from appeal during the July 2010 Board hearing. 
Accordingly, that matter is no longer pending on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a right knee and left knee/leg disorders due to an injury in service involving being pinned against a wall by a three-quarter ton truck while stationed in Germany.  

In November 2010, the Board remanded the Veteran's claims so that, among other things, he could be provided with a VA examination.  The Veteran was provided with a VA examination in July 2011, which VA examiner essentially opined that the Veteran's right thigh pain was related to service.  Based thereon, an April 2012 rating decision awarded service connection for residuals of a right leg injury.  The July 2011 VA examiner did not, however, otherwise address whether the other leg and knee conditions listed in the November 2010 Board remand directive are related to the Veteran's active service.  Therefore, regrettably, the Board finds that another remand is necessary.

In addition, the Board notes that it appears that the RO treated the April 2012 grant of service connection for residuals of a right leg injury as a full grant of the benefit sought by the Veteran on appeal, and did not issue a Supplemental Statement of the Case (SSOC) with regard to whether the Veteran has a right knee or a left leg or left knee disorder that is related to service.  Therefore, the Board finds that a remand is also necessary so that these issues may be readjudicated by the RO after the development directed above has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records pertaining to the Veteran that date from November 2011.  

2.  After the above development has been completed, obtain a VA medical opinion from the same VA examiner who performed the July 2011 VA examination to clarify whether it is "at least as likely as not" that any disorder of the a) right knee, b) left knee, or c) left leg had its onset during active service or is otherwise related to service.  The claims folder should be forwarded to the examiner for review.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:] The examiner is specifically asked to address whether the following conditions are at least as likely as not related to the Veteran's service:

a) bilateral knee DJD/osteoarthritis
b) right knee meniscal tear
c) left knee internal derangement
d) any other diagnosed right knee or left leg/knee disability.

The examiner's attention is directed to an October 2004 private MRI of the Veteran's right knee, which revealed a meniscal tear.  An October 2004 private treatment record from Dr. T.B. also reflects diagnosed bilateral knee degenerative joint disease (DJD)/osteoarthritis, as well as left knee internal derangement (albeit an April 2006 VA orthopedic record reflects that films showed no DJD).  

[NOTE:] The examiner is also asked to consider the Veteran's reports of bilateral leg problems, including pain, since service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

If the June 2011 VA examiner is not able to provide the requested opinion, obtain a new VA joints examination.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


